              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            8:17-CR-222

vs.
                                                           ORDER
CARDELL BONNER,

                  Defendant.


      IT IS ORDERED:


      1.   The parties' joint motion to continue trial (filing 153) is
           granted.


      2.   The jury trial currently set for October 7, 2019 is continued
           to December 2, 2019.


      3.   In accordance with 18 U.S.C. § 3161(h)(7)(A), the Court finds
           that the ends of justice will be served by granting this
           continuance and outweigh the interests of the public and the
           defendant in a speedy trial. Any additional time arising as a
           result of the granting of this motion, that is, the time
           between today's date and December 2, 2019, shall be deemed
           excludable time in any computation of time under the
           requirement of the Speedy Trial Act. Failure to grant a
           continuance would deny counsel the reasonable time
           necessary for effective preparation, taking into account the
           exercise of due diligence. § 3161(h)(3)(A), (7)(A) & (B)(iv).
Dated this 26th day of August, 2019.


                                    BY THE COURT:



                                    John M. Gerrard
                                    Chief United States District Judge




                              -2-
